      Case 2:18-po-00173-CKD Document 20 Filed 07/28/20 Page 1 of 1

                                                                          FILED
                        UNITED STATES DISTRICT COURT                  July 28, 2020
                       EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,

                Plaintiff,                Case Nos. 2:17-po-474-CKD; 2:17-po-475-CKD;
                                          2:18-po-173-CKD; 2:18-po-174-CKD and
      v.                                  2:18-po-287-CKD

JOHN P. GRAY,

                Defendant.

                                          ORDER FOR RELEASE OF PERSON
                                          IN CUSTODY

TO:   UNITED STATES MARSHAL:


This is to authorize and direct you to release JOHN P. GRAY ,
Case Nos. 2:17-po-474-CKD; 2:17-po-475-CKD; 2:18-po-173-CKD; 2:18-po-174-CKD and
2:18-po-287-CKD, Charges 38 CFR 1.218(b)(16), 38 CFR 1.218(b)(11), from custody. for the followi




Issued at Sacramento, California at 12:22 p.m.

Dated: July 28, 2020
